Citation Nr: 0423424	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1970 to December 1971, including active duty from 
October 1970 through November 1970 in the Republic of Vietnam 
during the Vietnam War.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for PTSD.  In an 
August 2002 rating decision, the RO erroneously framed the 
issue as whether new and material evidence had been submitted 
to reopen a claim for service connection for PTSD.  However, 
as the later correspondence (including the statement of the 
case) properly framed the issue as an original claim for 
service connection, there has been no prejudice to the 
veteran.  In December 2003, the veteran testified at a 
hearing before the undersigned of the Board.  

The veteran also raised the issue of service connection for 
high blood pressure in December 2002 correspondence.  The RO 
has not yet addressed this matter, and it is referred to the 
RO for its consideration, as appropriate, in the first 
instance.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record includes evidence of various psychiatric 
disorders, including ongoing treatment for PTSD at a VA 
clinic, an April 2004 private medical evaluation diagnosing 
PTSD, and evidence of depression and adjustment disorder.  
With regard to the claim for service connection for PTSD, the 
veteran has submitted some evidence directly to the Board.  
He has waived initial consideration by the RO of evidence 
submitted at his December 2003 hearing before the undersigned 
and evidence sent to the Board in January 2004.  However, in 
June 2004, he submitted an April 2004 private psychological 
evaluation; he has not waived initial consideration of this 
evidence by the RO nor has any statement of the case (SOC) or 
supplemental statement of the case (SSOC) included 
consideration of this evidence.  See 38 C.F.R. §§ 19.31 
(2003).  This new medical evidence suggests that a medical 
examination is warranted.

The case must therefore be remanded to the RO for 
consideration of this evidence and issuance of the necessary 
SSOC.  For the sake of efficiency, the RO should also 
consider the evidence submitted directly to the Board 
(notwithstanding the waiver of initial RO consideration of 
that evidence).

As the veteran appears to be receiving ongoing VA treatment 
for various conditions, including, apparently PTSD, the RO 
should also ensure that all current VA medical records are 
associated with the claims folder.  To date, the claims 
folder includes VA outpatient treatment records through 
December 2003.  The RO should obtain any subsequent such 
records.  

The record also indicates that the veteran has reported 
various stressors in connection with his initial VA 
consultations in May 2001 that led to treatment for PTSD.  
The veteran should be scheduled for a thorough VA examination 
to assess the current nature and etiology of all current 
psychiatric disorders, to include a discussion of the 
evidence of record and all identifiable stressors, both from 
the veteran's history and the veteran himself.  

In the July 2002 rating decision, the RO also denied service 
connection for diabetes mellitus.  In several letters, both 
the veteran and his representative expressed disagreement 
with the RO's denial of this claim; the letters were filed in 
December 2002 and January 2003, that is, within the one-year 
period for initiating an appeal.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 2002).  However, the RO has not yet issued 
an SOC on this issue.  The failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should obtain all relevant VA 
medical records pertaining to treatment 
for any of the veteran's psychiatric 
disorders from December 2003 to the 
present.  

2.  The RO should then schedule the 
veteran for the conduct of psychiatric 
examination to assess the nature, 
severity, and etiology of any current 
psychiatric disorder(s), if any.  The 
claims folder should be provided to the 
examiner, and the examiner should review 
and discuss the entire medical history, 
including all psychiatric disorders 
previously described in the record, 
including the report of April 2004, and 
all stressors, including those cited at 
his hearing before the Board in December 
2003.  The examiner should discuss 
whether the veteran has a diagnosis of 
PTSD based on his service from April 
1970 to December 1971 and whether such 
diagnosis comports with the requirements 
of DSM-IV.  See 38 C.F.R. § 4.125 
(2003).  The examiner should also 
discuss whether any psychiatric disorder 
is attributable to the veteran's active 
service.  In doing so, the examiner 
should also describe the relationship of 
any diagnosed psychiatric disorder(s) to 
any other stressors that are identified 
in the record and by the veteran.

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD, including 
consideration of all of the evidence 
that has previously been sent directly 
to the Board.  If the claim remains 
denied, the veteran and his 
representative should be provided an 
SSOC and the appropriate period of time 
for response.  

4.  The RO should also undertake all 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 (2003), including issuance of an 
SOC on the issue of entitlement to 
service connection for diabetes 
mellitus.  The veteran and his 
representative should be notified of the 
requirement that a timely substantive 
appeal must be received to complete the 
appeal as to the claim for service 
connection for diabetes mellitus.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted. The veteran need take no action until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the issues the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


